Title: To George Washington from Henry Laurens, 20 August 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 20th Augt [1778]
          
          My last to Your Excellency went by Dunn dated the 13th since which I have had the honor
            of receiving and presenting to Congress Your Excellency’s second of the 13th and one of
            the 16th Inst. I have at present nothing to trouble
            Your Excellency with but an Act of Congress of the 17th for exonerating the Commanding
            Officers on Hudsons’ river from any censure for the loss of the Posts in the
              Highlands. I have the Honor to be With great Esteem
            and Respect &c.
        